



EXHIBIT 10.35A


OCEANFIRST FINANCIAL CORP.
AMENDMENT NO. 1 TO
CONFIDENTIALITY AND EMPLOYEE RESTRICTION AGREEMENT


This amendment (this “Amendment”) is entered into on this _____ day of June,
2017, by and between _____________ (the “Executive”) and OceanFirst Financial
Corp., a Delaware corporation (the “Holding Company”).
WHEREAS, on April 5, 2017 the Executive and the Holding Company previously
entered into an Executive Employment Agreement (“the “Employment Agreement”) and
a Confidentiality and Executive Restriction Agreement attached thereto as
Exhibit A (the “Confidentiality Agreement”); and
WHEREAS, the Executive and the Holding Company deem it in their best interests
to amend the Confidentiality Agreement as provided below.
NOW THEREFORE, in consideration of the above premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt of which is acknowledged, the Executive and the Holding Company agree as
follows:
1.    Amendment to the Confidentiality Agreement. The Confidentiality Agreement
is hereby amended by adding the following paragraph between paragraphs 3 and 4.
3A.    Protected Rights. Executive understands that nothing contained in this
Confidentiality Agreement limits Executive’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the Office
of the Comptroller of the Currency, the Securities and Exchange Commission or
any other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Confidentiality Agreement
does not limit Executive’s ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
Company confidential information, without notice to the Company. This
Confidentiality Agreement does not limit Executive’s right to receive an award
for information provided to any Government Agencies.
2.    Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Amendment.


3.    No Other Amendments. Except as expressly amended hereby, the provisions of
the Confidentiality Agreement are hereby ratified and confirmed by the parties
and shall remain unchanged and in full force and effect. All references in the
Employment Agreement to the Confidentiality Agreement and all references in the
Confidentiality Agreement to "this Confidentiality Agreement" shall be read as
references to the Confidentiality Agreement, as amended hereby.


4.    Construction and Governing Law. This Amendment shall be construed together
with, and as a part of, the Confidentiality Agreement and shall be governed in
all respects by the laws of the State of New Jersey as such laws are applied to
agreements to be performed entirely in such state, except to the extent
preempted by federal law.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.
 
 
OCEANFIRST FINANCIAL CORP.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Executive
 






